PER CURIAM.
Appellant seeks reversal of a summary final judgment entered against him in an action for contribution brought against him by appellees who were co-endorsers with appellant on a note, the maker of which went into bankruptcy. Appellees brought this action after they were compelled to pay off the note in question.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of material fact, and that appellees were entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Florida State Turnpike Authority v. Michael Baker, Jr., Inc., 156 So.2d 198 (Fla.App.1963). See Section 46.011, Florida Statutes Annotated and cases annotated thereunder.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.